Exhibit 10.6

COMPASS MINERALS INTERNATIONAL, INC.
2020 INCENTIVE AWARD PLAN



RESTRICTED STOCK UNIT AWARD GRANT NOTICE


Compass Minerals International, Inc., a Delaware corporation (the “Company”),
hereby grants to the participant listed below (the “Participant”) the restricted
stock units (the “RSUs”) described in this Restricted Stock Unit Grant Notice
(this “Grant Notice”), subject to the Compass Minerals International, Inc. 2020
Incentive Award Plan (as amended from time to time the “Plan”) and the Rules,
Policies and Procedures for Equity Awards Granted to Employees, effective as of
May 15, 2020 (the “Rules”), each of which is incorporated into this Grant Notice
by reference. Capitalized terms not specifically defined in this Grant Notice
have the meanings specified in the Plan or the Rules, as applicable. In
addition, the RSUs are subject to the Company’s Compensation Clawback Policy,
dated February 2016, and any successor policy thereto (the “Clawback Policy”).
This Grant Notice will constitute an “Award Agreement” under the terms of the
Plan.
Participant:
_______________________Grant Date:_______________________Number of
RSUs:_______________________Vesting Schedule:
Subject to the Rules and to the achievement of the Performance Hurdle /
Performance Goal set forth below, the RSUs will vest on [to be specified in
individual grant notices] ([the] [each, a] “Vesting Date”).
Dividend Equivalents:Participant will be entitled to receive Dividend
Equivalents in accordance with terms set forth in the Rules.Payment:Subject to
the Rules, the Participant will receive a number of shares of Common Stock (in
either certificate or book entry form) equal to the number of RSUs subject to
this Grant Notice within 45 days following [the Vesting Date] [any vesting on
such Vesting Date]; provided, however, that if the Participant’s service with
the Company and its Subsidiaries ends prior to [the] [any] Vesting Date under
circumstances that entitle the Participant to payment under the Rules, then the
time of payment and the number of shares that the Participant will receive will
be determined in accordance with the Rules.[Performance Hurdle / Performance
Goal:]
[The Company must achieve $_________ or more of EBITDA, as determined by the
Compensation Committee of the Company’s Board of Directors, for 20__.]



By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Clawback Policy and the Rules. Participant has
reviewed the Plan, this Grant Notice, the Clawback Policy and the Rules in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice, the Clawback Policy and the Rules. If there is any conflict
between the terms and conditions of this Grant Notice and the Rules, the Rules
will control. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Compensation Committee of the
Company’s Board of Directors upon any questions arising under this Grant Notice,
the Plan, the Clawback Policy and the Rules.



COMPASS MINERALS INTERNATIONAL, INC.PARTICIPANTBy:Name:Participant Name:Title:


